DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-11, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hunter (US 2010/0163357).  Hunter discloses:
With regard to claim 1 and 7-11 - A valve assembly for a vehicle suspension system, the valve assembly comprising: 
a valve body defining an inner volume; 
a flow controller (floating plate, domed spring) positioned within the inner volume; 
a plug (separator piston) positioned within the inner volume, wherein the plug is spaced from the flow controller such that an intermediate chamber (oil chamber) is defined between the plug and the flow controller; and 
a biasing element (gas) positioned in the intermediate chamber between the plug and the flow controller; 
wherein, the plug is repositionable within the inner volume (via spring adjuster knob) and as the plug moves within the inner volume, the plug interacts with the biasing element such that the biasing element provides a biasing force to the flow controller.

With regard to claim 2 (and claims 4 and 6) – A valve assembly for a vehicle suspension system, the valve assembly comprising: 
a valve body defining an inner volume; 
a flow controller (floating plate, domed spring) positioned within the inner volume; 
a plug (spring piston) positioned within the inner volume, wherein the plug is spaced from the flow controller such that an intermediate chamber (gas) is defined between the plug and the flow controller; and 
a biasing element (gas) positioned in the intermediate chamber between the plug and the flow controller; 
wherein, the plug is repositionable within the inner volume (via spring adjuster knob) and as the plug moves within the inner volume, the plug interacts with the biasing element such that the biasing element provides a biasing force to the flow controller;
wherein the biasing element includes gas.

With regard to claim 4 - further comprising a port (drain plug) coupled to the intermediate chamber, the port configured to facilitate supplying the intermediate chamber with the gas.

With regard to claim 6 - wherein the biasing element includes at least one of gas or a spring (gas).

With regard to claim 7 - wherein a flow rate of a fluid through the flow controller varies based on the biasing force of the gas through increased pressure.

With regard to claim 8 - wherein the biasing force repositions the flow controller within the inner volume (see Figs. 15-18).

With regard to claim 9 - wherein the flow controller (domed spring) defines a passage, and wherein a size of the passage and, therefore, the flow rate of the fluid through the passage varies based on the biasing force.

With regard to claim 10 - wherein the plug separates the intermediate chamber from a spring chamber (“gas”), and wherein a position of the plug is repositionable based on a pressure within the spring chamber.

With regard to claim 11 - further comprising a port (drain plug) coupled to the spring chamber, the port configured to facilitate supplying the spring chamber with pressurized gas.

With regard to claim 13 - A valve assembly for a vehicle suspension system, the valve assembly comprising: 
a valve body defining an inner volume; 
a flow controller (floating plate, domed spring) positioned within the inner volume; and 
a plug (spring piston) repositionable within the inner volume; 
wherein the plug is spaced from the flow controller such that an intermediate chamber (“gas”) is defined between the plug and the flow controller; 
wherein the intermediate chamber is filled with a gas; 
wherein, as the plug moves within the inner volume, the plug interacts with the gas such that the gas provides a biasing force to the flow controller; and 
wherein a flow rate of a fluid through the flow controller varies based on the biasing force.

With regard to claim 15 - further comprising a port (drain plug) coupled to the intermediate chamber, the port configured to facilitate supplying the intermediate chamber with the gas.

With regard to claim 16 - wherein the flow controller defines a passage, and wherein a size of the passage and, therefore, the flow rate of the fluid through the passage varies based on the biasing force (see Figs. 15-18).

Claim(s) 1 and 5 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Tomita et al (US 5,452,741).  Tomita discloses:
With regard to claim 1 - A valve assembly for a vehicle suspension system, the valve assembly comprising: 
a valve body defining an inner volume; 
a flow controller 80 positioned within the inner volume; 
a plug 68 positioned within the inner volume, wherein the plug is spaced from the flow controller such that an intermediate chamber is defined between the plug and the flow controller; and 
a biasing element 72 positioned in the intermediate chamber between the plug and the flow controller; 
wherein, the plug is repositionable within the inner volume and as the plug 68 moves within the inner volume, the plug interacts with the biasing element 72 such that the biasing element provides a biasing force to the flow controller (see Figs. 2 and 3).

With regard to claim 5 - wherein the biasing element 72 includes a spring.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter.
Hunter fails to explicitly disclose wherein the gas within the intermediate chamber has a pressure between about 200 psi and 300 psi.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the gas within the intermediate chamber have a pressure between about 200 psi and 300 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claim 20 is allowed.
Claims 12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        October 21, 2022